DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-31, 37, 39 and 41-45 are canceled. Therefore, claims 32-36, 38 and 40 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on May 11, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Response to Restriction
Applicants’ election, without traverse, the invention of Group II, claims 32-36, 38 and 40, drawn to a product of Formula, 
    PNG
    media_image1.png
    128
    331
    media_image1.png
    Greyscale
and the specific compound, 
    PNG
    media_image2.png
    219
    171
    media_image2.png
    Greyscale
, in response filed on February 15, 2022 is acknowledged.  
Therefore, the restriction requirement is considered proper and is maintained.


The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.

    PNG
    media_image1.png
    128
    331
    media_image1.png
    Greyscale
, depicted in claim 32, wherein:  
 A is a phenyl ring; Y is selected from hydrogen, alkyl, halogen and carboxyl; c is as defined; and Xa is O; Xb and Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen or an alkyl group. As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of 32-36, 38 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected R4 variable. For example, A could be a heterocyclic group H or alkyl group, which are different from the elected phenyl group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.
Claim 33 is withdrawn as being directed to non-elected subject matter.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 32, 34, 35, 36 and 38 are rejected, under 35 U.S.C. 102 (b) as being anticipated by Shukla et al. Indian Drugs (1980), 18(1), 15-18 
The elected products are drawn to products of Formula Ic, 
    PNG
    media_image1.png
    128
    331
    media_image1.png
    Greyscale
, depicted in claim 32, wherein:   A is a phenyl ring; Y is selected from hydrogen, alkyl, halogen, hydroxyl and carboxyl; c is as defined; and Xa is O; Xb and Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen or an alkyl group. 
Shukla et al teaches and recites tetrazole products that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (Ic) wherein:  Y is selected from hydrogen or halogen; c is as defined; and Xa is O; Xb and Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen group. 
 Please refer to the following compound:
RN   76167-88-9  CAPLUS      
CN   2H-Tetrazole, 5-[2-(2-chlorophenoxy)ethyl]-  (CA INDEX NAME)
  
    PNG
    media_image3.png
    133
    303
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 32, 34 and 38 are rejected, under 35 U.S.C. 102 (b) as being anticipated by US Patent No. 4,764,521 to Herron. 

    PNG
    media_image1.png
    128
    331
    media_image1.png
    Greyscale
, depicted in claim 32, wherein:   A is a phenyl ring; Y is selected from hydrogen, alkyl, halogen, hydroxyl and carboxyl; c is as defined; and Xa is O; Xb and Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen or an alkyl group. 
Herron teaches and recites tetrazole products that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (Ic) wherein:  Y is selected from hydrogen, alkyl, hydroxy and halogen; c is as defined; and Xa is O; Xb and Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen or alkyl group. 
 Please refer to the following compound:
RN   96795-73-2  CAPLUS      
CN   Phenol, 4,6-dichloro-2-propyl-3-[4-(2H-tetrazol-5-yl)butoxy]-  (CA INDEX
     NAME)

  
    PNG
    media_image4.png
    194
    399
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 32, 34, 35, 36 and 38 are rejected, under 35 U.S.C. 103(a) as being obvious by Shukla et al. Indian Drugs (1980), 18(1), 15-18 
The elected products are drawn to products of Formula Ic, 
    PNG
    media_image1.png
    128
    331
    media_image1.png
    Greyscale
, depicted in claim 32, wherein:   A is a phenyl ring; Y is selected from hydrogen, alkyl, halogen and carboxyl; c is as defined; and Xa is O; Xb Xc each represent C(R4)(R5); R4 and R5 each represent a hydrogen or an alkyl group. 
Determination of the scope and contents of the prior art
	Shukla et al teach products of Formula 
    PNG
    media_image3.png
    133
    303
    media_image3.png
    Greyscale

Ascertaining the differences between the instant claims and the prior art
In some instances, the compounds of claims 32, 34, 35, 36 and 38, some of the variables could represent H as opposed to alkyl of the prior art.
Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that “one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess activity." (In re Wood 199 USPQ 137) 
The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).” In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs. In the instant case, a person having ordinary skill in the art at the time the invention was made would have been motivated to synthesize the instantly claimed homologs with the reasonable expectation that they would have the same utility as the closest structurally related compounds taught by the prior and with the motivation of obtaining additional useful compounds.

Claim Objections
Claims 32, 34, 35, 36 and 38 are objected to for containing non-elected subject matter. 
Allowable Subject Matter 
The invention of claim 40, drawn to a product of Formula 
    PNG
    media_image2.png
    219
    171
    media_image2.png
    Greyscale
.is novel and non-obvious over the prior art. The closest prior art is Shukla et al. Indian Drugs (1980), 18(1), 15-18. None of the published products anticipated, or rendered obvious, the product as described in this application. 
Therefore, claim 40 is allowable.		
Conclusion
Claims 1-31, 37, 39 and 41-45 are canceled. 
Claims 33 is withdrawn
Claims 32, 34, 35, 36 and 38 are rejected
Claims 40 is allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM – 4:00PM.

Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626